Citation Nr: 0014201	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  96-40 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from April 1968 to January 1970.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
Jurisdiction over the veteran's claim was subsequently 
transferred to the Reno, Nevada RO.  In that rating decision, 
the RO denied entitlement to service connection for PTSD, and 
determined that the veteran was not permanently and totally 
disabled for non-service connected pension purposes.  The 
veteran perfected an appeal of that decision.

In a September 1996 rating decision the RO found that the 
veteran was permanently and totally disabled, and awarded 
entitlement to non-service connected pension benefits.  The 
Board finds, therefore, that the issue of whether the veteran 
is permanently and totally disabled for non-service connected 
pension purposes is no longer within its jurisdiction.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (a notice 
of disagreement ceases to be valid if the RO grants the 
benefit sought on appeal).

In a July 1993 rating decision the RO denied entitlement to 
service connection for PTSD.  The veteran was notified of 
that decision and did not appeal, and the July 1993 decision 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (1999).  He again claimed entitlement to service 
connection for PTSD, and in the May 1996 rating decision the 
RO denied service connection without finding whether new and 
material evidence had been submitted to reopen the previously 
denied claim.

Regardless of the RO's disposition of the claim, however, the 
Board is without jurisdiction to consider the substantive 
merits of the claim in the absence of a finding that new and 
material evidence has been submitted.  Hickson v. West, 12 
Vet. App. 247 (1999).  In view of the Board's decision that 
the veteran has submitted new and material evidence, the 
veteran is not prejudiced by its consideration of that 
question in the first instance.

The Board finds, therefore, that the proper issue on appeal 
is whether new and material evidence has been submitted to 
reopen the previously denied claim.  The Board further finds 
that it can consider the issue of new and material evidence 
without prejudice to the veteran because the issue of new and 
material evidence is based on a lower standard of proof than 
that applicable to the substantive issue of entitlement to 
service connection.  Meyer v. Brown, 9 Vet. App. 425, 430 
(1996).


FINDINGS OF FACT

1.  In a July 1993 rating decision the RO denied entitlement 
to service connection for PTSD; the veteran was notified of 
the July 1993 decision and did not appeal, and the July 1993 
decision is final.

2.  The evidence submitted subsequent to the July 1993 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers; it bears directly 
and substantially on whether the veteran has PTSD that is 
related to service; and it must be considered in order to 
fairly decide the merits of his claim.

3.  The claim of entitlement to service connection for PTSD 
is supported by medical evidence showing a current diagnosis 
of PTSD, lay evidence of having experienced a stressor during 
service, and medical evidence of a nexus between the 
diagnosis of PTSD and the claimed in-service stressor.



CONCLUSIONS OF LAW

1.  The July 1993 rating decision in which the RO denied 
entitlement to service connection for PTSD is final, new and 
material evidence has been submitted, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1103 (1999).

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  If the Board finds that new and material 
evidence has been submitted, it must then determine whether 
the reopened claim is well grounded based on a review of all 
the evidence of record.  Only if the claim is well grounded 
can the Board apply the third step of the analysis, which is 
to re-adjudicate the claim for service connection on the 
merits, after fulfilling VA's duty to assist the veteran in 
developing the facts of the case.  See Winters v. West, 
12 Vet. App. 203 (1999).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The evidence upon which the July 1993 decision was based 
included the veteran's service records, his statements, an 
October 1989 VA hospital summary, and the report of an 
October 1992 VA psychological evaluation.  His service 
records show that he served in Vietnam from September 1968 to 
September 1969 as a general warehouseman or guard.  He 
received the Vietnam Service Medal and the Vietnam Campaign 
Medal.

In a September 1992 statement he described the in-service 
traumatic events as participating in extensive combat while 
in Vietnam, including going out on patrols; being subjected 
to rocket and mortar attacks while stationed at Da Nang; 
seeing numerous friends killed in combat; and killing the 
enemy.

The October 1989 VA hospital summary indicates that he was 
hospitalized for the treatment of continuous alcohol 
dependence.  

During the October 1992 psychological evaluation he reported 
participating in search and destroy missions and being 
subjected to incoming rockets.  The psychologist administered 
personality testing, which was found to be invalid because of 
the veteran's exaggerated responses to the test questions.  
The psychologist also administered the Mississippi Scale for 
PTSD, on which the veteran obtained an overall score of 128, 
well above the cut-off for PTSD of 108.  The psychologist 
stated that the results of the testing indicated that the 
veteran would meet the diagnostic criteria for PTSD.  

Although a psychiatric examination was scheduled following 
the psychological testing, the veteran failed to report for 
that examination.  The RO denied entitlement to service 
connection for PTSD on the basis that a clear diagnosis of 
PTSD was not shown.

The evidence received subsequent to the July 1993 rating 
decision includes the reports of an April 1996 psychological 
evaluation and psychiatric examination, VA treatment records, 
and the veteran's statements.  The psychologist in April 1996 
again administered personality testing, which was again found 
to be invalid because of the veteran's inflated responses.  
The Combat Exposure Scale reflected a moderate amount of 
combat activity in Vietnam, and the veteran scored 132 on the 
Mississippi PTSD Scale.  The psychologist found that the 
veteran's symptoms were difficult to diagnosis because he 
would not discuss his activities while in Vietnam, but stated 
that the veteran reported symptoms consistent with a 
diagnosis of PTSD.

During the April 1996 psychiatric examination the veteran 
reported having served as a sniper during a 13-month tour in 
Vietnam.  He also reported two events in Vietnam as 
stressful:  seeing his friend killed while out on patrol, and 
being one of only seven men who returned from a patrol.  
Based on the results of the psychiatric interview, the 
psychiatrist provided a diagnosis of PTSD.  The examiner did 
not, however, review the veteran's claims file prior to 
providing the diagnosis.

In his August 1996 substantive appeal the veteran reported 
that his stressor consisted of exchanging gunfire with the 
enemy while on guard duty at Da Nang.  He provided no other 
specific information regarding that event.  VA treatment 
records show that he received medication and that his 
psychiatric diagnoses include PTSD.

The Board finds that the April 1996 examination report and 
the VA treatment records are new, in that they are not 
cumulative of the evidence of record and were not previously 
considered by decisionmakers.  That evidence is also material 
because it bears directly and substantially on the issue 
under consideration, that being whether the veteran has PTSD 
as the result of service, and it must be considered in order 
to fairly decide the merits of his claim.  The Board has 
determined, therefore, that new and material evidence has 
been submitted, and the claim of entitlement to service 
connection for PTSD is reopened.

II.  Well-grounded Claim

The next question that must be resolved with regard to the 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order to establish a well-grounded claim for service 
connection for PTSD, the veteran must provide 1) medical 
evidence showing a current diagnosis of PTSD; 
2) lay evidence of having experienced a stressor during 
service; and 3) medical evidence of a nexus between the 
diagnosis of PTSD and the claimed in-service stressor.  
Gaines v. West, 11 Vet. App. 353 (1998).  In determining 
whether the claim is well grounded, the evidence is generally 
presumed to be credible.  See Hickson v. West, 11 Vet. App. 
374 (1999).

The Board further finds that the claim of entitlement to 
service connection is well grounded.  The April 1996 
psychiatric examination resulted in a diagnosis of PTSD, the 
veteran has provided lay evidence of having experienced 
stressful events in Vietnam, and the examination report and 
VA treatment records indicate that the PTSD is related to his 
Vietnam service.  Gaines, 11 Vet. App. at 353.  The Board 
further finds, however, that additional development is 
required prior to considering the substantive merits of the 
veteran's claim.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.

The claim of entitlement to service connection for PTSD is 
well grounded.



REMAND

The Board notes that subsequent to initiation of the 
veteran's appeal, the regulation pertaining to service 
connection for PTSD, 38 C.F.R. § 3.304(f), was revised.  In 
accordance with the holding of the Court of Appeals for 
Veterans Claims (formerly the Court of Veterans Appeals) 
(Court) in Karnas v. Derwinski, 1 Vet. App. 308 (1991), if a 
regulation changes after the claim has been filed but prior 
to the conclusion of the appellate process, the provision 
that is more favorable to the veteran applies.  See also 
VAOPGCPREC 3-2000.

Pursuant to 38 C.F.R. § 3.304(f) as it was initially 
promulgated in 1993, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressor.  The regulation made no 
reference to any criteria, in terms of the sufficiency of the 
symptomatology or stressor, to be applied in determining if 
the veteran has PTSD.

The Court has held that the diagnostic criteria for PTSD, 
whether based on the diagnostic criteria shown in the 
Diagnostic and Statistical Manual of Mental Disorders, Third 
Edition, Revised (DSM-III-R), or the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), cannot be read in a manner that imposes requirements 
over and above those included in 38 C.F.R. § 3.304(f).  
Therefore, a "clear diagnosis" of PTSD by a mental health 
professional, regardless of whether the diagnosis is based on 
DSM-III-R or DSM-IV, must be presumed to concur with the 
applicable diagnostic criteria for that disorder in terms of 
the adequacy of the symptomatology and the stressor.  If the 
Board finds that the diagnosis does not comply with the 
applicable diagnostic criteria pertaining to the adequacy of 
the symptomatology or the severity of the stressor, remand of 
the case for clarification of the diagnosis or additional 
examination is required.  See Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).

The regulation was revised in 1999 in order to bring it into 
conformance with the Court's holding in Cohen.  Direct 
Service Connection (Post-Traumatic Stress Disorder), 64 Fed. 
Reg. 32807 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f)).  The change in the regulation was effective 
March 7, 1997, the date of the Court's decision in Cohen.  
According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).  If the veteran did not serve in combat, 
or if the claimed stressor is not related to combat, the 
record must contain corroborative evidence that the in-
service stressor occurred.  See Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).

If the diagnosis of a mental disorder does not conform to 
DSM-IV, or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a).

When the veteran's claim was adjudicated in July 1996, the RO 
applied the original version of 38 C.F.R. § 3.304(f) in 
determining if service connection was warranted.  The RO has 
not considered the 1999 revision to the regulation, nor has 
the RO provided the revised regulation to the veteran.

As previously stated, the veteran's service records indicate 
that his military occupational specialties (MOS) while in 
Vietnam were general warehouseman and guard.  Although he 
participated in the counter-insurgency operation at Da Nang, 
there is no indication that he served in a combat role while 
doing so.  See VAOPGCPREC 12-99 (1999) (holding that mere 
participation in an operation in a war zone did not denote 
participation in combat).  His service documents do not 
indicate that he received any commendations indicative of 
combat service.  38 C.F.R. § 3.304(f).  Verification of his 
claimed stressors is, therefore, required.  Moreau, 9 Vet. 
App. at 395.

The Board notes that in conjunction with the current claim, 
the RO did not ask the veteran to specifically identify all 
of the stressful events that occurred during service, or to 
provide any detailed information about the stressors that he 
has described.  Additional development is required, 
therefore, in order to obtain corroborating evidence of the 
claimed stressors, and to obtain a psychiatric opinion on 
whether the veteran has PTSD based on any verified stressors.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a psychiatric 
disorder since September 1996.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.

2.  The RO should contact the veteran and 
request from him a complete, detailed 
description of all of the in-service 
events to which he attributes the PTSD.  
He should be asked to provide the dates 
and places of his military assignments, 
his specific duties at each location, and 
the events or experiences he found the 
most upsetting.  He should also be asked 
to describe the events in detail, 
including the date, place, and the names 
of other persons involved.

3.  The RO should submit any information 
supplied by the veteran, together with a 
copy of this remand and any other 
relevant documents, including personnel 
records, to the appropriate office of the 
United States Marine Corps.  The RO 
should ask the Marine Corps to provide 
supporting evidence of any of the claimed 
stressors.

4.  If the above-requested development 
results in credible supporting evidence 
of any of the claimed stressors, or shows 
that the veteran participated in combat, 
the veteran should be provided a 
psychiatric examination by a board of two 
psychiatrists, if possible, in order to 
determine whether he has PTSD as a result 
of the verified in-service stressors.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiners in conjunction 
with the examination.  The examination 
should include any diagnostic tests or 
studies, such as psychological tests, 
that are deemed necessary for an accurate 
assessment.

The examiners should conduct a thorough 
psychiatric evaluation of the veteran 
and, based on a review of the medical 
records and sound diagnostic principles, 
provide a diagnosis of any pathology 
found.  If the evaluation results in a 
diagnosis of PTSD, the examiners should 
specify which stressors are sufficient to 
support the diagnosis of PTSD.  

The examiners should also explain how the 
veteran's symptoms and stressor(s) meet 
the DSM diagnostic criteria for PTSD.  
The examiners should provide the complete 
rationale for all opinions given, and 
state in the report of the examination 
that the case file was reviewed in 
conjunction with the examination.

5.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed 
to the extent possible.  If an 
examination is provided, the RO should 
ensure that the requested examination and 
opinions are in complete compliance with 
the directives of this remand and, if 
they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for 
PTSD.  If any benefit requested on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky, 12 Vet. App. at 369.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



